PER CURIAM.
Petitioner filed a petition for writ of certiorari in this Court on February 10, 1969, to review an order of the Florida Industrial Commission entered on January 8, 1969 and respondent filed a cross-petition. Under Florida Appellate Rule 4.5, subd. c(1), 32 F.S.A. the last permissible day for filing the petition would have been February 7, 1969. Therefore, the petition and cross-petition are dismissed sua sponte.
Petitioner’s application for attorney’s fees is denied.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.